Citation Nr: 1739517	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for spinal damage or residuals of a spinal injury.

2.  Entitlement to service connection for poor hand-eye coordination.

3.  Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November to December 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).
 
AMVETS withdrew from representation during the pendency of the appeal, after the Veteran's hearing.  The Veteran has proceeded unrepresented since. The Veteran testified at a video hearing before a Veterans Law Judge in March 2017 a transcript of the hearing has been associated with the record.

The RO below treated the claim for depression and anxiety as a new and material evidence claim.  However, that claim was "denied . . . without a rating decision being completed because we were unable to locate you."  See November 2012 SOC.  In June 2000, the Veteran was sent a letter noting that his application was not complete, which was returned as undeliverable.  

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.   A spinal damage or residuals of a spinal injury (including back arthritis) did not manifest during service and is not attributable to service.

2.  The Veteran does not have a poor hand-eye coordination disability or residuals thereof.





CONCLUSIONS OF LAW

1.  Spinal damage or residuals was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  A poor hand-eye coordination disability or residuals was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2010.


Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

With the exception of SSA records relevant to the Veteran's mental health disorder(s) (discussed in the remand section).  VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, lay statements, and service personnel records have been obtained and appear to be complete.  In addition, VA obtained relevant post-service treatment records.

The Veteran has not undergone examinations for his spine disability or claimed hand eye coordination disability.  The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA examinations under the standards of McLendon is not warranted in this case for the claims being decided.  As discussed below, the evidence does not establish an indication that the Veteran's back arthritis, which appears to be the claimed "spinal disability," is related to service.  There is no lay argument - excepting the claim itself - or any medical evidence that indicates that a spine disability manifested until multiple years after service.  Additionally, the Veteran has no competent evidence of a current disability, or persistent or recurrent symptoms of a "hand eye coordination" disability.  No reasonable possibility exists that a VA examination would aid in substantiating the claims, therefore a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Spinal Disability

The Veteran claims an issues with his spine related to his service.  It appears, based on the VA medical records of evidence, the Veteran believes his injury in service caused current back arthritis.  See August 2012 VA treatment note ("He states he got a spinal injury when he was 20 years old in boot camp as the drill sergeant made them maintain the 'pushup' position for a long time, and he is seeking SC disability as he believes that caused his . . . arthritis.").

There is not a Report of Medical History at separation nor a separation examination.  

The Veteran has VA treatment notes reporting back arthritis.  VA treatment records prior to 2003 are negative for back complaints or arthritis.  The Veteran has one report in a March 2011 VA mental health note noting that the Veteran "says he has [a]rthritis for about 12 y[ea]rs."  

The Board has considered the Veteran's lay statements regarding a relationship between an in-service event or injury and his current back arthritis.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his lay observable symptoms, such as pain.

However, the Veteran's lay statements regarding continuous spine issues are contradicted by the medical evidence of record, including the Veteran's own statements in seeking treatment.  Specifically, in 2011, the Veteran stated his arthritis issues emerged 12 years prior (i.e. around 1999), which is several decades after his service in 1975.  Therefore, the Veteran himself stated arthritis did not emerge until multiple years after service in treatment documents.  The Veteran additionally sought treatment for psychiatric issues and filed claims with the VA for headaches and hypertension in 1976 and again in 1982, but never reported issues with his back, nor filed any claims regarding such, until the 2000s.  

The Board finds that the medical evidence, which is negative for complaints of back issues until 2003 and report an onset no earlier than 1999, is more probative then the Veteran's statements in seeking entitlement to service connection.  As a result, the Veteran's statements regarding spine issues since service, eventually leading to arthritis are not credible as they contradict the evidence of record and, therefore, are entitled to low probative weight.  Here, arthritis was not noted during service and he did not have characteristic manifestations sufficient to identify arthritis as a chronic disease entity during service.  In fact, there were no manifestations during service.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.303(b).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 

Poor Hand Eye Coordination

The Veteran claims he has poor hand eye coordination disability.

The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence of record does not show any "poor hand eye coordination" disability for VA purposes and without this, the Veteran's claim cannot succeed.

The Veteran is competent to report his lay observable symptomatology, such as pain or other lay observable symptoms.  In this case, the Veteran has not alleged poor hand eye coordination related symptoms.  The sole evidence relating to this claim are the Veteran's conclusory statements on documents submitted in support of his claim.  The medical evidence of record does not contain any complaints or treatment for this disability or symptoms thereof. 

In reaching this conclusion, the Board uses the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (this definition comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment).  38 U.S.C.A. § 1131 requires the existence of impairment, in addition to underlying disease or injury.  To the extent that he asserts that he has residuals or current disability, his lay evidence are less probative when compared with the far more probative and more credible medical evidence, which do not mention residuals or a current disability.  All service records and post-service treatment records establish that no medical professional ever thought there were residuals or current disability of "poor hand eye coordination," nor do they record relevant complaints.  In the absence of post-service disability, there can be no valid claim.



ORDER

Service connection for a spinal disorder or residuals of a spinal injury is denied.

Service connection for poor hand-eye coordination is denied.


REMAND

The Veteran receives Social Security Administration (SSA) disability benefits for mental illness.  See August 2012 VA treatment note 2015 ("He gets Social Security disability for his mental health [issues].").  The Board finds no evidence that the SSA records were requested or obtained and associated with the file.  These SSA records must be obtained because these records are potentially pertinent to the Veteran's anxiety and depression disorder claim, or another mental health disability.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service medical records contain notes stating the Veteran was unusually "nervous" in service. 

As there has been no medical examination or opinion regarding a claim for depression or anxiety disorder having been aggravated by service, or any other mental health issues caused by service, there is not sufficient evidence to make a decision on this matter.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any available records for any disability benefits the Veteran received.  If any records requested are not obtained, provide the Veteran with notice pursuant to 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination regarding his anxiety and depression and any other mental health disabilities.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should clarify the diagnosis (if any) and establish whether any current disorder is related to service, to include the in-service complaints .

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.  A rationale for all opinions expressed must be provided.

3.  Readjudicate the claim(s).  If any benefit sought on appeal are not granted, the Veteran (and any representative he may have at that time) should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


